SCHEDULE 14-C INFORMATION STATEMENT Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [X] Preliminary Information Statement [] Definitive Information Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d) PRECISION AEROSPACE COMPONENTS, INC. (Name of Registrant as Specified In Its Charter) PAYMENT OF FILING FEE (CHECK THE APPROPRIATE BOX): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14c-5(g)(4) and
